Filed 10/26/20 McGroarty v. McGroarty CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




SEAN MICHAEL MCGROARTY,                                                        B299060

           Appellant,                                                          (Los Angeles County
                                                                               Super. Ct. No. BD658488)
           v.

JENNIFER A. HORNE
MCGROARTY,

            Respondent.



     APPEAL from an order of the Superior Court of
Los Angeles County, Steve Cochran, Judge. Affirmed.
     Sean Michael McGroarty, in pro. per., for Appellant.
     No appearance for Respondent.
                      INTRODUCTION
       Appellant Sean Michael McGroarty appeals from a
domestic violence restraining order protecting his ex-wife,
respondent Jennifer A. Horne McGroarty. The order was
entered after a hearing on May 6, 2019, pursuant to an
agreement between the parties. Appellant contends: (1) the
trial court prejudicially erred by receiving testimony from a
nonparty witness whom respondent had not disclosed on a
witness list, and documentary evidence that respondent had
not produced before the hearing; and (2) he was denied his
Sixth Amendment rights to counsel and a fair hearing
because his counsel encouraged him to enter the agreement
under duress resulting from the court’s “unfair admission of
evidence and witness testimony,” and also directed profane
language at respondent’s counsel and threw a stack of
papers at her.
       We affirm. With respect to each asserted error, the
incomplete record appellant has provided either fails to
demonstrate error or conclusively refutes his factual
predicate for it.

                  PROCEEDINGS BELOW
      On May 9, 2018, the trial court entered a judgment
dissolving the parties’ marriage. In April 2019, appearing in
propria persona, respondent made an ex parte request for a
domestic violence restraining order. The court entered a
temporary restraining order. On May 3, 2019, appellant
filed a request for modification of the order. Neither




                              2
respondent’s request for an order nor appellant’s request for
modification is in the record. On May 6, 2019, the court held
a hearing on respondent’s request, at which both parties
were present and represented by counsel.
       Though the record does not reveal the precise nature of
respondent’s allegations against appellant, it indicates that
she accused him of surveilling her. During the May 6
hearing, appellant’s counsel stated, “Essentially, this is a
case about a GPS.” The court responded, “And then I guess
it’s become a little bit more than that because when I met
[respondent] for the first time, she came in with no lawyer
and had some other device with her that she thought was
like a surveillance device.” Appellant’s counsel guessed that
the device might have been a camera, predicting that
respondent might call a mechanic to testify about cameras
installed at respondent’s house. The record does not clarify
the nature of respondent’s evidence of surveillance.
       At the outset of the hearing, appellant’s counsel moved
to exclude all of respondent’s evidence on the ground that
respondent’s counsel had not provided her a witness list or
any documentary evidence, aside from handing her a stack
of original documents mere minutes before the hearing and
promptly requesting the documents’ return.1 Respondent’s


1     Respondent’s counsel remarked, in passing, that
appellant’s counsel returned these documents “in somewhat of a
huff.” Neither the court nor appellant’s counsel responded to this
remark. Appellant’s counsel used no profane language during
(Fn. is continued on the next page.)




                                       3
counsel opposed the motion to exclude all evidence, but
informed the court she would agree to a continuance and the
exchange of documents in advance of the continued hearing.
Respondent’s counsel further informed the court that
because her office had asked appellant’s counsel if she would
be requesting a continuance of the hearing, and counsel had
said no, respondent’s counsel had brought a witness,
Wenceslao Mateo -- the mechanic whom appellant’s counsel
had referenced as a potential witness.
      In response to questions from the court, appellant’s
counsel acknowledged that she “had reason to know that this
mechanic [Mateo] could be in the mix,” that she had not
informed respondent’s counsel that she would seek a
continuance or an opportunity to depose Mateo, and that she
was prepared to examine Mateo that day. On the basis of
these admissions, the court rejected the suggestion that
appellant had been “sandbagged” by respondent’s intent to
call Mateo. The court also expressed concern that requiring
Mateo to appear again on a later date would unduly
inconvenience him. The court stated it would continue the
hearing after receiving Mateo’s testimony.
      As soon as Mateo was called, he indicated he was not
fluent in English, and the court excused him from the
witness stand pending an attempt to find an interpreter.
After discussion of matters irrelevant to this appeal, the

the hearing, and respondent’s counsel did not accuse her of doing
so.




                                4
court stated it was continuing the matter to June 6 and
ordering the parties to exchange evidence prior to that date,
but that it would hear Mateo’s testimony before adjourning
for the day if an interpreter could be found. The court
encouraged the parties’ counsel to attempt to informally
resolve the matter while they waited for an interpreter.
      As appellant acknowledges, no further proceedings
that day were reported. His brief and the clerk’s transcript
suggest the parties’ counsel, taking the court’s suggestion,
negotiated an agreement. Specifically, the minute order
from the May 6 hearing states the court granted
respondent’s request for a restraining order pursuant to the
parties’ agreement. Consistent with the minute order,
appellant asserts the restraining order was issued “based on
an agreement” drafted by the parties’ counsel. Neither that
agreement nor a transcript of any related proceeding is in
the record.
      Appellant timely appealed the May 6 restraining order.

                         DISCUSSION
      A. The Trial Court’s Asserted Consideration of
         Evidence
      Appellant contends the trial court violated Family
Code section 217 and California Rules of Court, rule 5.113 by
receiving testimony from Mateo, a nonparty witness whom
respondent had not disclosed on a witness list. (See Fam.
Code, § 217, subd. (c) [“If the witness list is not served prior
to the hearing, the court may, on request, grant a brief




                               5
continuance and may make appropriate temporary orders
pending the continued hearing”]; California Rules of Court,
rule 5.113(e) [“Witness lists required by Family Code section
217(c) must be served . . . . If no witness list has been served,
the court may require an offer of proof before allowing any
nonparty witness to testify”].) Similarly, appellant contends
the court violated California Rules of Court, rule 5.98 by
considering documentary evidence respondent had not
produced before the hearing. (See Cal. Rules of Court, rule
5.98(b) [“Before or while conferring [as generally required
before a hearing], parties must exchange all documentary
evidence that is to be relied on for proof of any material fact
at the hearing. At the hearing, the court may decline to
consider documents that were not given to the other party
before the hearing as required under this rule”].)2
      We reject these contentions. So far as the record
discloses, the court neither received Mateo’s testimony nor
considered any documentary evidence at the May 6 hearing.
As described above, the transcript of the hearing shows the
court expressly decided not to consider any documentary
evidence until the continued hearing, before which the
parties were to exchange such evidence. Though the court
was prepared to hear Mateo’s testimony at the May 6

2     Appellant also relies on Brady v. Maryland (1963) 373 U.S.
83, which does not assist him in this civil case. (See, e.g.,
Association for Los Angeles Deputy Sheriffs v. Superior Court
(2019) 8 Cal. 5th 28, 36 [Brady requires prosecutor “in a criminal
case” to disclose certain evidence to defendant].)




                                6
hearing if an interpreter could be located, it recessed the
proceedings pending completion of that search and suggested
the parties’ counsel attempt to negotiate a resolution during
the recess. Both the minute order and appellant’s brief
suggest counsel did just that, and that the parties agreed to
the order from which appellant appeals. Appellant identifies
no evidence in the record that an interpreter was found or
that Mateo testified.
      Even were we to assume the court received Mateo’s
testimony at the May 6 hearing, we would find, on this
record, that the court acted within its discretion. Family
Code section 217 does not prohibit a trial court from
receiving testimony from a previously undisclosed witness;
rather, it grants the court discretion to continue the matter.
(See Fam. Code, § 217, subd. (c).) Indeed, the related rule on
which appellant relies expressly contemplates a court’s
“allowing a nonparty witness to testify” notwithstanding the
absence of a witness list. (Cal. Rules of Court, rule 5.113(e).)
Here, on the basis of the court’s finding that appellant had
not been “sandbagged” by respondent’s intent to call Mateo
(supported by appellant’s counsel’s admissions), and the
court’s concern that Mateo would be unduly inconvenienced
if required to appear again on a later date, the court had
discretion to receive Mateo’s testimony at the May 6 hearing.
      Finally, even were we to assume the court erred in
considering Mateo’s testimony, we would find the record
inadequate to determine whether appellant was prejudiced.
The record is nearly silent on the nature of respondent’s




                               7
allegations against appellant and the content of Mateo’s
proffered testimony. Thus, we cannot meaningfully review
whether appellant might have negotiated a more favorable
agreement, or otherwise achieved a more favorable result,
had he been given more time to prepare to cross-examine
Mateo. (See, e.g., Eisenberg et al., Cal. Practice Guide: Civil
Appeals & Writs (The Rutter Group 2019) ¶ 4:3.2 [“the trial
court’s exercise of discretion will not be disturbed on appeal
where appellant fails to provide a record sufficient to
determine whether the result would have been different in
the absence of the alleged trial court error”].) “‘“[I]f the
record is inadequate for meaningful review, the appellant
defaults and the decision of the trial court should be
affirmed.”’” (Foust v. San Jose Construction Co., Inc. (2011)
198 Cal. App. 4th 181, 187.)

       B. Appellant’s Right to a Fair Hearing and
          Asserted Right to Counsel
       Appellant contends he was denied his Sixth
Amendment rights to counsel and a fair hearing because his
counsel: (1) encouraged him to enter the parties’ agreement
under duress resulting from the trial court’s “unfair
admission of evidence and witness testimony”; and (2)
directed profane language at respondent’s counsel and threw
a stack of papers at her.
       Appellant’s claim of ineffective assistance of counsel
fails because he has no Sixth Amendment right to counsel in
this civil case. (See, e.g., In re Marriage of Campi (2013) 212




                               8
Cal. App. 4th 1565, 1574 [rejecting claim of ineffective
assistance of counsel in dissolution case because there is
generally no right to counsel in civil cases].)
      In any event, the record establishes neither deficient
performance of counsel nor the denial of a fair hearing. As
explained above, the record does not show the court admitted
any evidence, or that it would have erred in doing so. Thus,
appellant’s duress argument -- premised on the court’s
asserted errors in admitting evidence -- necessarily fails.
Further, the record does not show appellant’s counsel either
directed any profane language at respondent’s counsel or
threw a stack of papers at her. The only related evidence in
the record is respondent’s counsel’s passing remark that
when she requested that appellant’s counsel return
documentary evidence first produced mere minutes before
the hearing, appellant’s counsel complied “in somewhat of a
huff.” This remark fails to show any deficiency in
appellant’s counsel’s performance or that the hearing was
unfair.




                             9
                       DISPOSITION
     The order is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                         10